 

 

UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF NEW JERSEY
Caption in compliance With D.N.J. LBR 9004-1(b)

HILL WALLACK LLP

Elizabeth K. Holdren, Esq.

21 Roszel Road

Princeton, NJ 08543

Telephone: (609) 924-0808

Email: eholdren(a)hillwallack.com

Attorneys for Wilmz'ngton Savz'ngs Fund Socz'ely,
FSB, as Owner Trustee of the Resz'dential Credz't

 

 

 

Opportunities Trust V-B

In Re: Chapter: 13

EUNICE FAILEY AKA UNIECE FAILEY, Case No.: 19- 11706 (ABA)
Debtor. Hearing: April 10, 2019 at 9:00 arn

 

CERTIFICATION OF SERVICE
1. l, Jayne Hanley, a paralegal With Hill Wallack, LLP, attorneys for Wilmington Savings
Fund Society, FSB, as Owner Trustee of the Residential Credit Opportunities Trust V-B
in the above-captioned matter, hereby certifies as folloWs:

2. On l\/Iarch 28, 2019, l sent a copy of the following pleadings and/or documents to the
parties listed in the chart below:

0 Objection to the Conflrmation of the Debtor’s Chapter 13 Plan

3. I certify under penalty of perjury that the above documents Were sent using the mode of
service indicated

 

 

Dated: March 28, 2019 /s/ Jayne Hanley
Jayne Hanley
Name and Address of Party Serv_ed Relationship»of ' "' ` y 0 Mode of Service
' ` ' Party to the Case . ` ' '
Brad J. Sadek, Esq. Debtor’s counsel § Regular Mail
Sadek and Cooper Notice of Electronic Filing (NEF)

1315 Walnut Street, Ste 502
Philadelphia, PA 19107

 

Isabel C. Balboa, Esq. Chapter 13 Standing § Regular Mail
535 Route 38 - Suite 580 Trustee Notice of Electronic Filing (NEF)

 

 

Cherry Hill, NJ 08002

 

 

 

